[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           MAY 22, 2006
                                     No. 05-11969                        THOMAS K. KAHN
                               ________________________                      CLERK


                          D. C. Docket No. 03-01587-CV-PT-M

JAMES HUBBARD,


                                                                          Plaintiff-Appellant,

                                            versus

M & H VALVE COMPANY,

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                       (May 22, 2006)

Before HULL and WILSON, Circuit Judges, and DUPLANTIER *, District Judge.

PER CURIAM:

       After review and oral argument, we affirm the district court’s grant of

       *
        Honorable Adrian G. Duplantier, United States District Court for the Eastern District of
Louisiana, sitting by designation.
summary judgment to defendant-appellee M & H Valve Company (“M&H”) in the

district court’s orders dated December 27, 2004 and March 3, 2005. We note that

in its summary judgment order addressing plaintiff-appellant James Hubbard’s

failure-to-promote claim, the district court cited prior precedent from this Court for

the proposition that a plaintiff attempting to establish pretext based on relative

qualifications must adduce evidence that the disparity in qualifications is “‘so

apparent as virtually to jump off the page and slap you in the face.’” See, e.g.,

Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1090 (11th Cir. 2004) (citation

omitted). However, the Supreme Court has recently clarified, in Ash v. Tyson

Foods, Inc., __ U.S. __, __, 126 S. Ct. 1195, 1197 (Feb. 21, 2006), that we are no

longer to use the “jump off the page” standard.

      Accordingly, we emphasize that the correct standard is, instead, as follows:

“‘disparities in qualifications must be of such weight and significance that no

reasonable person, in the exercise of impartial judgment, could have chosen the

candidate selected over the plaintiff for the job in question.’” Ash, __ U.S. at __,

126 S. Ct. at 1197 (quoting Cooper v. Southern Co., 390 F.3d 695, 732 (11th Cir.

2004)). Applying the correct standard, we find no reversible error in the district

court’s grant of summary judgment to M&H.

      AFFIRMED.



                                           2